Citation Nr: 1242994	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-39 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The appellant had active military service from December 1970 to May 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 administrative decision. 

The Board must note that in reviewing this case the Board has not only reviewed the appellant's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The appellant initially enlisted in the army in December 1970 for a term of three years concluding in December 1973.

2.  The appellant reenlisted in May 1972 for a period of six years.

3.  The appellant accepted discharge under other than honorable conditions in 1974 after going AWOL to avoid being court martialed.

4.  The appellant was conditionally discharged to reenlist prior to the expiration of his term of service in May 1972, which was during the Vietnam era.

5.  The appellant engaged in persistent and willful misconduct prior to the completion of his initial term of service, notwithstanding his re-enlistment, which was not minor in nature, and the appellant was not insane at that time.


CONCLUSION OF LAW

The character of the appellant's discharge is a bar to VA benefits.  38 C.F.R. §§ 3.12, 3.13 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to have an administrative decision overturned which concluded that he had one single period of service from December 14, 1970 to May 28, 1974 for VA purposes, and that his discharge under other than honorable conditions was a bar to the receipt of VA benefits.  

The facts of this case are as follows.  The appellant enlisted in the Army on December 14, 1970 for a term of three years.  He was honorably discharged for the purpose of re-enlisting on May 25, 1972, at which time he was not eligible for a complete separation.  The appellant's reenlistment was for a period of six years.  He then served from May 26, 1972, until May 28, 1974, when he was discharged under other than honorable conditions after having gone AWOL.  The appellant had requested discharge for the good of the service to avoid a court-martial.  

The appellant asserts that his first discharge in May 1972 was an honorable discharge and he feels therefore that his service from December 1970 to May 1972 should be treated as honorable for VA purposes, such that he would be entitled to VA disability benefits.  To this end, the appellant has endeavored to show VA that this first period of service was found to be honorable at the time of his reenlistment.  The Board does not dispute the fact that at the time he reenlisted in May 1972, the appellant's first period of service was found to be honorable; such a finding was confirmed by the National Personnel Records Center (NPRC).  Unfortunately, this fact is ultimately immaterial, as the law addresses the appellant's specific situation and is controlling in this case. 

The appellant has argued that he should not have been eligible to re-enlist until one year prior to the date he was eligible to be discharged (December 13, 1973).  He believes that because he was allowed to re-enlist outside of this period, the contract was void and illegal.  The appellant's representative explained that it is common for service members to reenlist between 3-12 months prior to the expiration of their enlistment contract.  However, no legal support has been provided for the conclusion that the appellant's re-enlistment was in any way illegal, and the Board is not familiar with any military regulation that would preclude a person from re-enlisting in 1972 more than a year from the expiration of their term of service.  As such, the appellant's argument is not found to alter the outcome of this decision.

The appellant's representative explained that the appellant was not aware that accepting discharge for his second period of service would have an impact on his initial good period of service.  However, the regulations do not speak to the intent or knowledge of the appellant in agreeing to accept a discharge in lieu of court martial.  Moreover, a review of the terms of the contract that the appellant signed in order to avoid being court martialed did specifically inform him that acceptance of the plea deal might bar him from receiving VA benefits.  

Turning now to the question of the characterization of the appellant's service, under 38 C.F.R. § 3.13(a), a discharge to reenlist is a conditional discharge if issued during the Vietnam era and prior to the date the person was eligible for discharge under the point or length of service system, or under any other criteria in effect.  

As described, the appellant was discharged to reenlist prior to the expiration of his term of service in May 1972, which was during the Vietnam era.  See 38 C.F.R. § 3.2.  Therefore, his discharge is considered to be conditional. 

Generally, when a conditional discharge is issued, the entire period of service constitutes one period of service under 38 C.F.R. § 3.13(b), and entitlement is to be determined by the character of the final termination of such period of service (except as provided in 38 C.F.R. § 3.13(c)).  Thus, unless an exception is found, the appellant's entire period of military service from 1970-1974 would be considered one period of service, from which he was discharged under other than honorable conditions; meaning that he would be barred from receiving VA disability benefits. 

The exceptions to 38 C.F.R. § 3.13(b) are found in 38 C.F.R. § 3.13(c), which provides that despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met:

(1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; 

(2) The person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and 

(3) The person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment. 

Here, the evidence of record establishes that the appellant's initial term of service was to be for three years, commencing on December 14, 1970 and ending on December 13, 1973.  This has not been disputed.  As such, 38 C.F.R. § 3.13(c)(1) has been met.

The appellant also was not discharged or released from such service at the time of completing that period of obligation (that is in December 1973) because he had re-enlisted in May 1972.  As such, 38 C.F.R. § 3.13(c)(2) has been met.

Thus, the critical issue is whether the appellant would have been eligible for a discharge or release under conditions other than dishonorable at the time his initial term of service expired, December 1973, except for the intervening enlistment or reenlistment. 

In this case, the appellant's service personnel records show that on December 14, 1973 he was brought before a special court-martial at Camp Casey in Korea, and charged with eight violations of Article 92 of the Uniform Code of Military Justice (UCMJ) and with one violation of Article 91 of the UCMJ.  He was ultimately found guilty of seven violations of Article 91 of the UCMJ, and was sentenced to hard labor for four months, reduced to the grade of Private E-1, and forced to forfeit $200 pay for five months.  The violations of which the appellant was found guilty were committed on six different days between April 15, 1973 and July 6, 1973.

A military discharge under other than honorable conditions is considered under VA regulations to be a discharge under dishonorable conditions in certain circumstances, including where the discharge is based upon willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  However, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  See id.

The appellant's representative argued that his conduct and efficiency ratings were excellent (including during his six month tour in Vietnam) until he was charged with several violations of Article 92 of the UCMJ while stationed in Korea.  The representative noted that the appellant was found guilty of a Special Court martial and confined at Fort Riley, before being assigned to Fort Eustis where he went AWOL after eight days, only returning to military control after being apprehended by civilian authorities.

As an initial point, the appellant's misconduct must be found to be willful as there is no indication or allegation that he was in any way coerced into violating the UCMJ.  Moreover, the misconduct must be considered persistent in that the appellant committed violations on at least six occasions over a period from April until July 1973. 

The issue then becomes whether the exception for "a minor offense" is applicable.  As an initial point, the regulations provide an exception for a minor offense.  There is no indication that such an exception is intended to provide relief for a person who commits multiple offenses as in the appellant's case (as noted he was found guilty of 7 separate offenses).  However, even if the minor offense exception were applicable to a case in which multiple offenses were committed, the Board ultimately concludes that the appellant's violations of the UCMJ are not minor in nature as a result of their pervasiveness.

The appellant's offenses in isolation and viewed individually do not appear to be serious.  As his representative alluded to, the appellant was found in possession of contraband, but it was generally possession of forbidden electronic equipment, such as a stereo, and not possession of something that was inherently illicit, such as narcotics.  However, when taken in total, the appellant's repeated offenses demonstrate a continued pattern of disregard for regulation and authority; foundations upon which military life is built.  Such disregard is especially significant since the appellant was serving in a time of war in a potentially hostile region, where discipline and respect for authority are essential to guaranteeing the safety of all those who serve.  Accordingly, the Board concludes the appellant's actions interfered with his ability to perform his military duties.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (finding that multiple instances of being AWOL and failing to obey orders were not minor offenses).  The conclusion that the appellant's infractions were not "minor" is supported by the fact that he was not let off with a warning or light penalty for his transgressions, but rather was sentenced to four months of hard labor as well as given monetary and rank penalties.

As described, the Board does not believe that the appellant's offenses were minor and therefore the offenses do not fit within the qualification provided in 38 C.F.R. § 3.12(d)(4).

The only other exception to 38 C.F.R. § 3.12(d)(4) is if a person was insane at the time he committed the acts.  However, there is no allegation of such in this case and the appellant's service treatment records are void of any suggestion that he was insane at any time during his service.  In fact, a mental health evaluation from May 1974 found that the appellant's behavior was normal and determined that he was not under any significant mental illness.  As such, the insanity exception is not applicable.

Having reviewed the evidence of record, the Board makes the factual determination that prior to December 14, 1973, the appellant repeatedly violated the UCMJ and, therefore, would not have been eligible for an honorable discharge at that time. Thus, appellant's service does not meet the requirement of 38 C.F.R. § 3.13(c)(3).

Accordingly, the appellant's re-enlistment was conditional and his entire period of service is considered to be a single period from which he received a discharge under other than honorable conditions.

Therefore, the appellant's claim is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, a notice letter was provided to the appellant in May 2010.  He responded in May 2010 on a form entitled VCAA notice response, which accompanies duty to assist letters, indicating that he had enclosed all the remaining information or evidence that would support his claim.  Although this was not provided prior to initial consideration of his claim, there was no prejudice to him as he was provided a period of time to respond and his claim was then readjudicated in the August 2010 statement of the case.  Furthermore, the appellant and his representative have shown actual knowledge of the issues and relevant regulations by submitting a number of statements that reference the relevant issues in this case.  Notably, while not specifically citing or referencing § 3.13, the appellant and his representative have taken specific issue with the characterization of the appellant's service and have advanced arguments as to why the characterization should be reclassified.  As such, it is clear that they have actual knowledge of the regulations applicable to this claim.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, service treatment records and service personnel records have been obtained, and requests were sent to the NPRC to confirm the appellant's service.  Additionally, the appellant was offered the opportunity to testify at a hearing before the Board, but he declined.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.
 

ORDER

The appellant's claim is denied.


____________________________________________
MICHELLE KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


